Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
Response to Arguments

3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

4.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
5.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 


Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuta (Pub No. US 2013/0147958) and further in view of Konuma (Pub No. JP 2010-198519). 
Regarding claim 1, Mitsuta discloses a control device (Fig. 2: Monitor & control device) comprising: a specifying unit configured to specify one of a plurality of detection objects on the basis of a state of an industrial vehicle when the plurality of detection objects are detected around the industrial vehicle on the basis of a captured image of an image- capturing device including a plurality of cameras (Fig. 2: Specifying unit[Wingdings font/0xE0] image display controlling part-44 specify one of a plurality of detection objects, receiving information from vehicle information detection part-30. Plurality of camera 11-16 capture images) & (Para. 40: Determine the position of the obstacles around the truck) & (Para. 44: Specify one of a plurality of detection objects based on the industrial vehicle location);
and a control unit configured to cause a notification one detection object specified by the specifying unit in an aspect different from those of other detected detection objects on the basis of information on the camera that has captured an image of the one detection object specified by the specifying unit and the captured image used for specifying of the detection object (Para. 40 & 44: detection object specified by the specifying unit & captured image specify the detected object & Para. 20: Parameter monitoring device with the warning unit emit sound based on the traveling direction of the work vehicle and obstacle position).
Mitsuta is silent regarding a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present.
In a similar field of endeavor, Konuma discloses a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present on the basis of information on the camera (Fig. 21: Notification screen 1501 display the position/ region of the multiple objects-41, 42, 43 based on the location region of the object related to the vehicle. Display Notification is different from sound notification of the different object in the different direction in the area) & (Page. 10 last para & Page 11 1st para: “…The most noticeable display is given to the operator to alert them. Even with voice, a loud sound Danger: There is a person nearby” is output. Next, since the obstacle (person) 15b is close to the vehicle body 1B, a rectangle 41b or the like is displayed on the 15b as the caution alarm mark 1406, and the obstacle (object) 21 or the object 17 is away from the vehicle body 1B. As a result, the driver can easily confirm that the person is present by approaching the vehicle body 1B”).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use vehicle notification system to notify the driver regarding multiple objects around the vehicle to prevent any collision. Doing so would have resulted in monitor surrounding a vehicle and alert the driver in advance to prevent any accident.
Regarding claim 2, Mitsuta remains as applied above and continue to discloses the state includes at least one of a distance between the industrial vehicle and the detection object, a steering angle of a wheel of the industrial vehicle, and a traveling direction of the industrial vehicle (Para. 20 & 44: Generate information of the distance, angle and direction between the vehicle and the obstacle object).
Regarding claim 3, Mitsuta discloses the control unit displays the one detection object specified by the specifying unit on a display unit in an aspect different from those of the other detected detection objects (Abstract & Para. 11: Displays the one detection object specified by the specifying unit on a display unit) & Fig. 5 & 79-81: a relevant detected object is displayed in an aspect different than the other detected detection objects).
Regarding claim 6, Mitsuta discloses a surroundings display unit configured to create a bird's-eye view image of surroundings of the industrial vehicle from the captured image of the image-capturing device (Para. 46: Generate birds eye image), wherein the control unit performs a display on the display unit for the one detection object specified by the specifying unit along an outer edge of the surroundings display unit in an aspect different from those of other detected detection objects (Fig. 5: Surrounding of the vehicle displayed & 79-81: a relevant detected object is displayed in an aspect different than the other detected detection objects).
Regarding claim 7, Mitsuta discloses the control unit outputs a sound different from the other detection object from a speaker corresponding to a position of the one detection object specified by the specifying unit (Para. 20-21: Different sound warning).
Regarding claim 8, Mitsuta discloses a control method comprising the steps of: specifying one of a plurality of detection objects on the basis of a state of an industrial vehicle when the plurality of detection objects are detected around the industrial vehicle on the basis of a captured image of an image-capturing device including a plurality of cameras (Fig. 2: Specifying unit[Wingdings font/0xE0] image display controlling part-44 specify one of a plurality of detection objects, receiving information from vehicle information detection part-30. Plurality of camera 11-16 capture images) & (Para. 40: Determine the position of the obstacles around the truck) & (Para. 44: Specify one of a plurality of detection objects based on the industrial vehicle location); and causing a notification to be performed for the one specified detection object in an aspect different from those of other detected detection objects on the basis of information on the camera that has captured an image of the one specified detection object and the captured image used for specifying of the detection object (Para. 40 & 44: detection object specified by the specifying unit & captured image specify the detected object & Para. 20: Parameter monitoring device with the warning unit emit sound based on the traveling direction of the work vehicle and obstacle position).
Mitsuta is silent regarding a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present.
In a similar field of endeavor, Konuma discloses a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present on the basis of information on the camera (Fig. 21: Notification screen 1501 display the position/ region of the multiple objects-41, 42, 43 based on the location region of the object related to the vehicle. Display Notification is different from sound notification of the different object in the different direction in the area) & (Page. 10 last para & Page 11 1st para: “…The most noticeable display is given to the operator to alert them. Even with voice, a loud sound Danger: There is a person nearby” is output. Next, since the obstacle (person) 15b is close to the vehicle body 1B, a rectangle 41b or the like is displayed on the 15b as the caution alarm mark 1406, and the obstacle (object) 21 or the object 17 is away from the vehicle body 1B. As a result, the driver can easily confirm that the person is present by approaching the vehicle body 1B”).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use vehicle notification system to notify the driver regarding multiple objects around the vehicle to prevent any collision. Doing so would have resulted in monitor surrounding a vehicle and alert the driver in advance to prevent any accident.
Regarding claim 9, Mitsuta discloses a non-transitory tangible computer readable medium storing a program for causing a computer to: specify one of a plurality of detection objects on the basis of a state of an industrial vehicle when the plurality of detection objects are detected around the industrial vehicle on the basis of a captured image of an image-capturing device including a plurality of cameras (Fig. 2: Specifying unit[Wingdings font/0xE0] image display controlling part-44 specify one of a plurality of detection objects, receiving information from vehicle information detection part-30. Plurality of camera 11-16 capture images) & (Para. 40: Determine the position of the obstacles around the truck) & (Para. 44: Specify one of a plurality of detection objects based on the industrial vehicle location); and cause a notification one specified detection object in an aspect different from those of other detected detection objects on the basis of information on the camera that has captured an image of the one specified detection object and the captured image used for specifying of the detection object (Para. 40 & 44: detection object specified by the specifying unit & captured image specify the detected object & Para. 20: Parameter monitoring device with the warning unit emit sound based on the traveling direction of the work vehicle and obstacle position).
Mitsuta is silent regarding a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present.
In a similar field of endeavor, Konuma discloses a notification from a direction or a region corresponding to a position at which the one detection object specified by the specifying unit is present to be performed in an aspect different from that of a notification from a direction or a region corresponding to a position at which any of other detected detection objects is present on the basis of information on the camera (Fig. 21: Notification screen 1501 display the position/ region of the multiple objects-41, 42, 43 based on the location region of the object related to the vehicle. Display Notification is different from sound notification of the different object in the different direction in the area) & (Page. 10 last para & Page 11 1st para: “…The most noticeable display is given to the operator to alert them. Even with voice, a loud sound Danger: There is a person nearby” is output. Next, since the obstacle (person) 15b is close to the vehicle body 1B, a rectangle 41b or the like is displayed on the 15b as the caution alarm mark 1406, and the obstacle (object) 21 or the object 17 is away from the vehicle body 1B. As a result, the driver can easily confirm that the person is present by approaching the vehicle body 1B”).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use vehicle notification system to notify the driver regarding multiple objects around the vehicle to prevent any collision. Doing so would have resulted in monitor surrounding a vehicle and alert the driver in advance to prevent any accident.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuta (Pub No. US 2013/0147958), in view of Konuma (Pub No. JP 2010-198519) and further in view of Nilsson (Pub No. 2018/0301029). 
Regarding claim 4, Mitsuta is silent regarding the control unit displays the captured image used for specifying of the one detection object on a display unit on the basis of the information on the camera that has captured an image of the one detection object specified by the specifying unit.
Konuma discloses the control unit displays the captured image used for specifying of the one detection object on a display unit (Fig. 21: Screen-1501 display image of the objects-41, 42, 43 on the screen).
Nilsson discloses the control unit displays the captured image used for specifying of the one detection object on a display unit on the basis of the information on the camera that has captured an image of the one detection object specified by the specifying unit (Para. 59: Birds eye view with camera information & Fig. 3B: Camera marker 20).
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use image with camera information to generate the best view of the image based on the image generating camera. 
Regarding claim 5, Mitsuta is silent regarding the control unit specifies a position of the detection object to be displayed on the display unit on the basis of a position of the detection object in the captured image and the information on the camera.
Konuma discloses the control unit displays the captured image used for specifying of the one detection object on a display unit (Fig. 21: Screen-1501display image of the objects-41, 42, 43 on the screen).
Nilsson discloses the control unit specifies a position of the detection object to be displayed on the display unit on the basis of a position of the detection object in the captured image and the information on the camera (Para. 27 & 49: Display imaged based on the captured image and camera position).
At the time of filling, it would have been obvious to use captured image to display information based on the camera location for user convenience. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuta (Pub No. US 2013/0147958), in view of Konuma (Pub No. JP 2010-198519) and further in view of Yamada (Pub No. 2019/0111843). 
Regarding claim 10, Mitsuta discloses a control device a surroundings display unit including a display that is configured to display a bird's-eye view image of surroundings of the industrial vehicle created from the captured image of the image-capturing device (Para. 11 & 37: Birds eye image display of a work vehicle); 
one area corresponding to a region which is in the bird's-eye view image displayed in the display and in which the image of the one detection object specified by the specifying unit is captured lights up or is turned off in an aspect different from another lamp corresponding to a region in which an image of the other detected detection object is captured (Para. 18: The bird’s-eye image display unit is configured to set a plurality of areas corresponding to the plural cameras and display the respective areas in a sectioned manner with frames. A highlighted frame displaying unit configured to highlight one or more relevant ones of the frames, respectively sectioning one or more areas in which one or more obstacles are located, when the one or more obstacles are detected by the obstacle detecting sensors. highlighted frame[Wingdings font/0xE0] lights up).
Mitsuta is silent regarding a display unit including a plurality of lamps provided along an outer periphery of the display, wherein, based on information on the camera that has captured an image of the one detection object specified by the specifying unit and the captured image used for specifying the detection object, among the plurality of lamps.
Yamada discloses a display unit including a plurality of lamps provided along an outer periphery of the display (Fig. 6: M2 read as plurality of lamps), wherein, based on information on the camera that has captured an image of the one detection object specified by the specifying unit and the captured image used for specifying the detection object, among the plurality of lamps (Fig. 6: Detecting object M3 on the lamp M2. Display-D2) & (Para. 48).
At the time of filling, it would have been obvious to use object detection mart on the vehicle screen to display object location related to vehicle to assist the driver for safe driving. 

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Wesley Kim can be reached on 571-272-7867. 
Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/MD K TALUKDER/            Primary Examiner, Art Unit 2648